OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SR. DEL TORO.
A mi juicio la sentencia apelada debe confirmarse.
Creo que el Auditor de Puerto Rico era una parte nece-saria según se desprende de los autos y de las conclusiones-a que se llega en la misma opinión de la mayoría.
Además, un análisis de la prueba me convence de que la verdadera parte interesada en el contrato de que se trata no era el demandante sino su hermano Pedro Juan Costas--que desempeñaba el puesto de Jefe -de la División de Audits' de la oficina del Auditor Insular cuando el contrato fué ce-lebrado y comenzó a cumplirse. El agente era innecesario. Todo el auxilio que pudo prestar al municipio pudo pres-tarlo y lo hubiera prestado oficialmente la misma auditoría o cualquier otra oficina del gobierno sin gasto alguno para los contribuyentes. Bajo esas circunstancias y habiéndose aprovechado de su cargo oficial en su propio beneficio la verdadera parte interesada, entiendo que el contrato está, viciado de fraude y no puede servir de base para reclama-ción alguna.
En términos generales estoy conforme con la opinión emi-tida por la corte de distrito para fundar su sentencia.